COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-13-00226-CR
                           NO. 02-13-00227-CR
                           NO. 02-13-00228-CR
                           NO. 02-13-00229-CR
                           NO. 02-13-00230-CR
                           NO. 02-13-00231-CR
                           NO. 02-13-00232-CR
                           NO. 02-13-00233-CR
                           NO. 02-13-00234-CR


KARRINGTON MCKINLEY                                    APPELLANT
BRAZIEL

                                    V.

THE STATE OF TEXAS                                          STATE


                                 ----------

      FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
TRIAL COURT NOS. 1263396D, 1263688D, 1264759D, 1264760D, 1323799R,
             1323801R, 1323802R, 1323804R, 1323806R

                                 ----------

                      MEMORANDUM OPINION1
                                 ----------



    1
     See Tex. R. App. P. 47.4.
      Appellant Karrington McKinley Braziel made open pleas of guilty to

aggravated robbery with a deadly weapon and pleaded true to the repeat

offender allegation in nine cases.     A jury found him guilty and assessed his

punishment at confinement for life in all of the cases, and his sentences were set

to run concurrently.

      Braziel’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. 386
U.S. 738, 87 S. Ct. 1396 (1967). Braziel had the opportunity to file a pro se brief

and has done so; the State has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and Braziel’s pro

se brief. We agree with counsel that this appeal is wholly frivolous and without

merit; we find nothing in the record that might arguably support the appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also


                                         2
Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.




                                                   PER CURIAM


PANEL: MCCOY, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 7, 2014




                                         3